Citation Nr: 0115388	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1956 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for hearing loss and for tinnitus.  The veteran 
submitted a notice of disagreement in December 1999, and the 
RO issued a statement of the case in January 2000.  The 
veteran submitted a substantive appeal in March 2000, and 
testified before the undersigned member of the Board in April 
2001.  The veteran's motion for additional time to submit 
evidence was granted, and in May 2001 the veteran submitted 
additional evidence directly to the Board and waived initial 
consideration of the evidence by the RO.



REMAND

The RO denied the veteran's claim as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the only service medical record in the 
claims folder is the veteran's discharge examination in 
September 1957, which was submitted by the veteran.  Although 
the RO has made an attempt to obtain the veteran's complete 
service medical records, no response to the RO's request for 
these records is shown in the claims folder.  Accordingly, it 
is the judgment of the Board that the RO should make another 
attempt to obtain the veteran's complete service medical 
records; the veteran should be notified of any deficiency in 
obtaining the records.  See, e.g., Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).   The veteran should also be asked to 
submit copies of any additional service medical records in 
his possession for the record.

Recent medical evidence shows that the veteran has been 
diagnosed with bilateral sensorineural hearing loss.  
Testimony of the veteran at the April 2001 hearing was to the 
effect that he was exposed to loud acoustic noises around 
engines and jets while in pilot training in service.  The 
veteran indicated that he wore no hearing protection in 
service, and that his post-service noise exposure was nothing 
out of the ordinary.  A service department record reflects 
that the veteran had a total of 169 hours of in-service 
flight training.  The veteran has also stated that he has had 
ringing in his ears since his in-service pilot training.

Where there is a reasonable possibility that a current 
condition is related to, or is the residual of, a condition 
experienced in service VA should seek a medical opinion as to 
whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

The new law provides that an examination is necessary where 
there is a competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 5103A).  In this case there is 
competent evidence of current hearing loss.  The veteran has 
reported in-service trauma that could be a cause of hearing 
loss, but there is no competent medical opinion as to whether 
the current hearing loss is related to acoustic trauma in 
service.  Therefore, the evidence is insufficient to decide 
the claim, and a new examination is necessary.

Accordingly, it is the judgment of the Board that the veteran 
should be afforded a VA examination to determine whether his 
current right ear hearing loss, left ear hearing loss, and 
tinnitus, are related to an incident of service.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for hearing loss and tinnitus 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  The 
veteran should be notified of any 
deficiency in obtaining the records.

2.  The RO should make another attempt, 
in accordance with the VCAA, to obtain 
the veteran's complete service medical 
records.  Any response to the RO's 
request should be documented in the 
claims folder.  If unsuccessful, the 
veteran should be notified of the 
deficiency in obtaining the records.  The 
veteran should also be asked to submit 
copies of any service medical records in 
his possession to be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of current hearing loss and 
tinnitus.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The examiner should 
elicit a detailed history of acoustic 
trauma in and after service, and give a 
fully reasoned opinion as to the etiology 
of the veteran's hearing loss and 
tinnitus, including whether it is at 
least as likely as not that these 
conditions are related to an incident of 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  In order to assist 
the examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




